DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the amendment filed on May 27, 2021.
 	
 	Claim 1 is pending.
	

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot in view of Jantunen (U.S. PGPub. No. 2014/0302773).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kominac (U.S. PGPub. No. 2012/0151370) in view of Jantunen (U.S. PGPub. No. 2014/0302773).

 	As to Claim 1, Kominac discloses a method of accessing data in a cross-device data visualization session, the method comprising: receiving identifiers of a set of computing devices to participate in a cross-device data visualization session (Input request and commands of Client Devices in Network 206 are sent and received, including identifiers in the protocol headers of said Client Devices to receive said commands.  Paragraph 0125); 
 	sending a data set to each of the computing devices and instructions to display a first portion of the data set (Input commands are received comprising information for the computing devices to display a portion of the display. Step 906, Figure 9A; Paragraph 0125); 
 	receiving an interaction with one of the identified computing devices requesting at least some of the other identified computing devices to display a second, at least partially different portion of the data set (Input commands are received comprising drawing and coordinate commands describing a changed view from the user of the remote desktop to be drawn. Step 912, Figure 9B; Paragraph 00126); and 
 	sending an instruction to display the second, at least partially different portion of the data set to the at least some of the other identified computing devices, wherein the instruction is sent without sending at least some of the second portion after receiving the interaction (The drawing commands and coordinates from the remote machine are received providing instructions for drawing the data without sending the actual data. Steps 912-922; Figure 9B; Paragraph 0126).
 	However, although Kominac teaches resizing the data to match remote device, Kominac, does not expressly disclose wherein the display of the first portion of the data set and the display of the second at least partially different portion of the data set displays different aspects of data visualization.
 	Jantunen, in the same field of endeavor, teaches wherein the display of the first portion of the data set and the display of the second at least partially different portion of the data set displays different aspects of data visualization (Multi-Device Presentation Platform 103 determines the layout between all of the devices in the connected sub-group in order to display different portions of the data set to span across all of the devices. Figure 3B; Paragraph 0068).
Jantunen.  The motivation would have been to enable shared viewing across multiple devices of different visualizations of the same data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309.  The examiner can normally be reached on Monday - Thursday 7am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456